474 So. 2d 1295 (1985)
FAUSTINA PIPE LINE COMPANY
v.
John Austin HEBERT, Annabelle Hebert Sonnier, et al.
FAUSTINA PIPE LINE COMPANY
v.
Percy HEBERT, et al.
No. 85-C-1215.
Supreme Court of Louisiana.
September 20, 1985.
Denied.
DENNIS, J., would grant the writ.
BLANCHE, J., would grant the writ on the issue of severance damages. The mere existence of a pipeline absent any evidentiary support of damage will not support an award for severance damages. Furthermore, encasement costs of a pipeline under unplanned streets in an imaginary subdivision is speculative.